Citation Nr: 0823929	
Decision Date: 07/17/08    Archive Date: 07/30/08

DOCKET NO.  98-11 606	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
right ear hearing loss disability.

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
left ear hearing loss disability.

3.  Entitlement to service connection for a left ear hearing 
loss disability.

4.  Entitlement to an effective date earlier than July 31, 
1997, for the grant of service connection for osteoarthritis 
of the left knee.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Associate Counsel


INTRODUCTION

The veteran had active service from June 1973 to April 1977.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Los Angeles, California.

The veteran testified before the undersigned Veterans Law 
Judge via videoconference technology in February 2007.  A 
transcript of the hearing has been associated with the 
record.

In April 2007, the veteran's claim was remanded to the RO.

The issue of entitlement to service connection for a left ear 
hearing loss disability is addressed in the REMAND portion of 
the decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Service connection for hearing loss was denied in an 
April 1998 rating decision.  The veteran was notified of the 
decision, and an appeal of the decision was not initiated.

2.  Evidence added to the claims file regarding the right ear 
is cumulative and redundant of previously reviewed evidence 
and is not so significant that it must be considered in order 
to fairly decide the merits of the veteran's claim.

3.  Evidence added to the claims file establishes that the 
veteran has disabling hearing loss in her left ear, a fact 
not established prior to the April 1998 decision.

4.  The claim for service connection for a left knee 
disability was received July 8, 1996; an informal claim, 
formal claim, or written intent to file a claim for service 
connection for a left knee disability was not received by VA 
prior to this date.  


CONCLUSIONS OF LAW

1.  Evidence regarding the right ear, submitted since the 
April 1998 rating decision wherein the RO denied service 
connection for hearing loss is not new and material; thus, 
the claim is not reopened. 38 U.S.C.A. §§ 5108, 7105 (West 
2002 & Supp. 2007); 38 C.F.R. § 3.156(a) (2007).

2.  Evidence regarding the left ear, submitted since the 
April 1998 rating decision wherein the RO denied service 
connection for hearing loss is new and material; thus, the 
claim is reopened. 38 U.S.C.A. §§ 5108, 7105 (West 2002 & 
Supp. 2007); 38 C.F.R. § 3.156(a) (2007).

3.  The criteria for entitlement to an effective date of July 
8, 1996, for a grant of service connection for osteoarthritis 
of the left knee, have been met. 38 U.S.C.A. §§ 5101(a), 5110 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.151, 3.155, 3.400 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and her representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2007); 
38 C.F.R. § 3.159(b) (2007); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Proper VCAA notice must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claims; (2) that VA will seek 
to provide; and (3) that the claimant is expected to provide, 
in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA notice 
should be provided to a claimant before the initial 
unfavorable RO decision on a claim.  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 
Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 
(Fed. Cir. 2006).

In the present case, the veteran's claim was received prior 
to the enactment of the VCAA.

A letter dated in April 2007 told the veteran that VA would 
make reasonable efforts to obtain evidence necessary to 
support her claims.  She was informed that she was required 
to provide sufficient information to allow VA to obtain 
records.  She was asked to identify any VA or private medical 
treatment.  The various types of evidence that might support 
her claims were listed.  The letter outlined VA's 
responsibilities with respect to obtaining evidence on the 
veteran's behalf.  The veteran was informed of the reason for 
the previous denial of her claim and what would constitute 
new and material evidence to reopen it.  Kent v. Nicholson, 
20 Vet. App. 1 (2006).  She was also told how to substantiate 
a claim for an earlier effective date.

The Board also notes that during the pendency of this appeal, 
on March 3, 2006, the Court issued a decision in the appeal 
of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held 
that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all five elements of a 
service connection claim.  Those five elements include: 1) 
veteran status; 2) existence of a disability; 3) a connection 
between the veteran's service and the disability; 4) degree 
of disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Id. at 486.  The 
veteran was provided with such notice in April 2007.

While the VCAA notice in this case was not provided prior to 
the initial adjudication, the notice was provided and 
subsequently readjudicated by the RO in the supplemental 
statement of the case dated in April 2008, which was prior to 
the transfer and recertification of the case to the Board.  
The Board finds that the content of the notice provided to 
the veteran fully complied with the requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's 
duty to notify.  The veteran has been provided with every 
opportunity to submit evidence and argument in support of her 
claims and to respond to VA notices.  Further, the Board 
finds that the purpose behind the notice requirement has been 
satisfied because the veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
her claims.

Although the veteran received inadequate preadjudicatory 
notice, and that error is presumed prejudicial, the record 
reflects that she was provided with a meaningful opportunity 
such that the preadjudicatory notice error did not affect the 
essential fairness of the adjudication now on appeal.

The Board is unaware of any outstanding evidence or 
information that has not already been requested.  Therefore, 
the Board is satisfied that the RO has complied with the duty 
to assist requirements of the VCAA and the implementing 
regulations.  Neither the veteran nor her representative has 
contended that any evidence relative to the issue decided 
herein is absent from the record.

For the foregoing reasons, it is not prejudicial to the 
veteran for the Board to decide this appeal.

Right and Left Hearing Loss Disability

Generally, a claim which has been denied in an unappealed RO 
decision may not thereafter be reopened and allowed.  38 
U.S.C.A. § 7105(c) (West 2002).  The exception to this rule 
is 38 U.S.C.A. § 5108, which provides that if new and 
material evidence is presented or secured with respect to a 
claim which has been disallowed, the Secretary shall reopen 
the claim and review the former disposition of the claim.

The Board notes that the applicable regulation requires that 
new and material evidence is evidence which has not been 
previously submitted to agency decision makers which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant and 
which, by itself, or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. § 
3.156(a) (2001).  The Board notes that the legal standard of 
what constitutes "new and material" evidence was amended 
during the course of the veteran's appeal.  This amendment is 
inapplicable in the instant case as the amendment applies 
prospectively to claims filed on or after August 29, 2001, 
and the veteran's claim was filed in March 2001.  66 Fed. 
Reg. 45,620, 45,630 (August 29, 2001) (codified at 38 C.F.R. 
§ 3.156(a) (2007)).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

Service connection may be granted for disability which is the 
result of disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2007); 
38 C.F.R. § 3.303(a) (2007).  Service connection may also be 
granted for a disease first diagnosed after discharge when 
all of the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

Direct service connection generally requires evidence of a 
current disability, evidence of in-service incurrence or 
aggravation of a disease or injury; and evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  See Caluza v. Brown, 7 Vet. App. 
498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table).  
See also Savage v. Gober, 10 Vet. App. 488, 495-97 (1997).

In addition, the law provides that, where a veteran served 
ninety days or more of active military service, and organic 
diseases of the nervous system, including sensorineural 
hearing loss, become manifest to a degree of 10 percent 
within one year from the date of termination of such service, 
such disease shall be presumed to have been incurred in 
service, even though there is no evidence of such disease 
during the period of service.  38 U.S.C.A. §§ 1101, 1112, 
1113, 1137 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.307, 
3.309 (2007).  While the disease need not be diagnosed within 
the presumption period, it must be shown, by acceptable lay 
or medical evidence, that there were characteristic 
manifestations of the disease to the required degree during 
that time.  Id.

The veteran's claim of entitlement to service connection for 
hearing loss was denied by the RO in a rating decision dated 
in April 1998.  The veteran did not submit a notice of 
disagreement with this rating decision, and it became final.  
38 U.S.C.A. § 7105.

The evidence of record at the time of the April 1998 rating 
decision includes the veteran's service medical records.  
When examined for enlistment in May 1973, the veteran's pure 
tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0
N/A
0
LEFT
25
5
10
N/A
0

When examined for separation in May 1977, the veteran's pure 
tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
15
20
20
20
LEFT
30
10
20
20
20

The veteran reported a medical history of hearing loss at 
that time.  The examiner noted the veteran had some hearing 
loss within the last year.

In September 1977, the veteran underwent VA examination.  She 
was diagnosed with bilateral hearing loss, by history.

Subsequently, the veteran denied a history of hearing loss or 
ear trouble when examined during her Reserve service in 
January 1980, September 1983, October 1987, July 1992, and 
June 1995.

A January 1980 audiogram shows that pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
0
0
5
5
LEFT
10
0
0
0
0

A September 1983 audiogram shows pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
5
5
5
LEFT
15
5
10
5
5

An October 1987 audiogram shows pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
15
10
0
0
LEFT
15
5
5
10
5

A July 1992 audiogram shows that pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
10
10
5
LEFT
15
5
5
0
10

A June 1993 private treatment record shows the veteran 
complained of an ear problem.  She had right ear blockage.  
On examination, the left tympanic membrane was negative.  The 
right had cerumen.  After irrigation, the tympanic membrane 
was clear.

A June 1994 audiogram shows that pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
10
10
15
LEFT
10
5
5
10
10

In an April 1998 rating decision, the RO denied the veteran's 
claim.  The RO indicated that the evidence failed to show a 
hearing loss disability for which compensation may be 
established.

The evidence added since the April 1998 rating decision 
includes an August 2000 private treatment records of an 
audiogram.  The results were provided on a chart and not 
interpreted

A February 2001 private treatment record shows no change in 
the veteran's hearing since August 2000.

Private treatment records dated in April and May 2002 show 
the veteran complained of hearing loss.  The assessment was 
mild to moderate sensorineural hearing loss.  There was 
Eustachian dysfunction bilaterally and asymmetrical loss on 
the left.  Results of an audiogram were provided in a chart 
and not interpreted.

A February 2006 VA outpatient record shows the veteran 
complained of hearing loss.  Examination revealed her left 
ear was 100 percent blocked by wax.

An April 2006 VA record shows that test results suggested 
hearing within normal limits in the right ear and moderate to 
severe mixed hearing loss in the left ear.

A June 2006 VA outpatient record shows the veteran was 
diagnosed with Meniere's disease.  The main symptoms included 
left ear hearing loss

A November 2006 VA record shows the veteran reported no 
change in her hearing.  The assessment was asymmetric, mixed 
hearing loss, worse on the left.

A January 2007 VA outpatient record indicates the veteran 
demonstrated pure tone results suggesting normal hearing in 
the right ear and a dead ear on the left.  There was no 
response to air conduction or bone conduction stimuli in the 
left ear.

In January 2007, the veteran testified before the 
undersigned.  She indicated that she was exposed to noise in 
service, and this was the cause of her hearing loss.

Based on a review of the record, the Board finds that new and 
material evidence has not been submitted to reopen the 
veteran's claim of entitlement to service connection for a 
right ear hearing loss disability.  Specifically, the 
veteran's claim was previously denied because the evidence 
showed there was no hearing loss disability for which 
compensation could be established.  Evidence submitted since 
the April 1998 decision shows the veteran still does not 
demonstrate hearing in the right ear that is a disability.

The veteran has submitted several private audiogram reports 
showing her hearing was tested.  In addition, VA outpatient 
records, while showing hearing loss in the veteran's left 
ear, consistently show the hearing in her right ear was 
within normal limits.  Therefore, the Board finds that, with 
regard to the veteran's claim for a right ear hearing loss 
disability, new and material evidence has not been submitted.  
At the time of the prior decision, there was no competent 
evidence of hearing loss disability and no accepted evidence 
of a nexus to service.  Since that decision, there remains no 
competent evidence of hearing loss disability and no evidence 
of a nexus to service.  See Evans v. Brown, 9 Vet. App 273 
(1996).  The evidence is cumulative.  Thus, this claim is not 
reopened.

With regard to the left ear, the recent VA outpatient 
treatment records indicate the veteran does have disabling 
hearing in her left ear.  Specifically, the January 2007 VA 
record indicates the veteran has a "dead ear" on the left.  
Thus, the Board finds that new and material evidence has been 
submitted with regard to this claim, and it is reopened.  As 
such, this claim is the subject of the remand discussed 
below.


Left Knee Effective Date

The assignment of effective dates of awards is generally 
governed by 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.  Unless 
specifically provided otherwise, the effective date of an 
award based on an original claim for service connection, a 
claim re-opened after final disallowance, or a claim for 
increase "shall be fixed in accordance with the facts found, 
but shall not be earlier than the date of receipt of 
application therefor."  38 U.S.C.A. § 5110(a).  The 
implementing regulation clarifies this to mean that the 
effective date of an evaluation and an award of compensation 
based on an original claim, a claim re-opened after final 
disallowance, or a claim for increase "will be the date of 
receipt of the claim or the date entitlement arose, whichever 
is the later."  38 C.F.R. § 3.400.

A specific claim in the form prescribed by the Secretary is 
necessary for disability benefits to be paid to any 
individual under the laws administered by VA.  38 U.S.C.A. § 
5101(a); 38 C.F.R. § 3.151.  A claim is a formal or informal 
communication, in writing, requesting a determination of 
entitlement or evidencing a belief in entitlement, to a 
benefit.  38 C.F.R. § 3.1(p).

Any communication or action, indicating an intent to apply 
for one or more benefits under the laws administered by VA, 
from a claimant, his or her duly authorized representative, a 
Member of Congress, or some person acting as next friend of a 
claimant who is not sui juris may be considered an informal 
claim.  Such an informal claim must identify the benefit 
sought.  Upon receipt of an informal claim, if a formal claim 
has not been filed, an application form will be forwarded to 
the claimant for execution.  If received within one year 
after the date it was sent to the claimant, it will be 
considered filed as of the date of receipt of the informal 
claim.  38 C.F.R. § 3.155.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  See Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The procedural history of the veteran's claim is as follows.

On July 8, 1996, the veteran submitted a statement in which 
she indicated she wished to be reevaluated for her knees.  
She stated she had arthritis and pain in both knees.

In an October 1996 letter, the RO indicated that it had twice 
requested the veteran to submit medical evidence of treatment 
for her disability.  She had not submitted any, so her claim 
was denied.  The veteran was informed that if evidence was 
received by August 1997, the RO would continue to process her 
claim.  Otherwise, information received after August 1997 
would be considered a new claim.

On July 31, 1997, the veteran submitted a written statement 
in which she indicated she sought service connection for a 
disability of the left knee, claimed as secondary to her 
right knee disability.

In a May 2002 rating decision, the RO awarded service 
connection for osteoarthritis of the left knee, as secondary 
to the disability of the right knee.

In a February 2005 Decision Review Officer Decision, the 
effective date of July 31, 1997, was assigned.

Based on a review of the record, the Board finds that an 
effective date of July 8, 1996, is warranted for the 
veteran's grant of service connection for osteoarthritis of 
the left knee.  The statement submitted at that time does not 
refer specifically to the left knee but does refer to both 
knees.  In the denial letter dated in October 1996, the RO 
indicated that it would continue the veteran's claim if she 
submitted information prior to August 1997.  In July 1997, 
she submitted a written statement in which she claimed that 
her left knee disability was secondary to her service-
connected right knee disability.  The Board will liberally 
construe this as a clarification of her claim that was 
originally filed in July 1996.  It was received at the RO 
prior to August 1997.  Thus, her claim should have been 
continued and not considered new.  Therefore, the Board finds 
that the proper effective date for the veteran's grant of 
service connection for osteoarthritis is July 8, 1996.

The veteran indicated in a June 2002 written statement that 
she believes the effective date of her claim should be in 
1993 when she hurt her knee during Reserve service.  However, 
the veteran was awarded service connection for her left knee 
osteoarthritis on a secondary basis to her right knee 
disability, not as due to an injury she says she sustained 
during Reserve service.  Thus, since her claim was received 
more than one year after her separation from active duty in 
June 1977, the applicable law establishes that the effective 
date, generally, shall be no earlier than the date of the 
claim.  38 U.S.C.A. § 5110.

A review of the record shows there is no correspondence from 
the veteran dated prior to June 8, 1996, showing a formal or 
informal belief in entitlement to benefits based on a 
disability of the left knee.  The veteran indicated during 
her February 2007 hearing that she believes she submitted a 
claim in 1993 or 1994 when she sought treatment for her left 
knee.  However, no such claim is a part of the record.  The 
veteran also indicated that she did not remember if she 
received an answer to that claim.

In the absence of a claim dated at that time, the Board will 
not award such an earlier effective date.  The veteran's 
testimony first noted that she sought treatment and then 
indicated that she submitted paperwork.  She was vague about 
having submitted a claim or having had any communication with 
the RO at that time regarding that disability.  There is 
communication in the claims file from the veteran dated in 
1992 and 1993 regarding other matters, in which the veteran 
does not reference a claim as to her left knee.  Therefore, 
the Board concludes that there is no evidence of record that 
reflects an intent to file a left knee disability claim prior 
to July 8, 1996.

Accordingly, the earliest effective date provided by law has 
been awarded herein.  As the applicable law and regulatory 
provisions are clear on the issue at hand, the Board 
concludes that an effective date of July 8, 1996 is awarded 
for a grant of service connection for osteoarthritis of the 
left knee, but an effective date prior to July 8, 1996, must 
be denied. 38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.


ORDER

The application to reopen the claim of entitlement to service 
connection for a right ear hearing loss disability is denied.

The application to reopen the claim of entitlement to service 
connection for a left ear hearing loss disability is granted.

An effective date of July 8, 1996 for the grant of service 
connection for osteoarthritis of the left knee is granted.


REMAND

The Board finds that a remand is necessary to properly 
adjudicate the veteran's claim of entitlement to service 
connection for a left ear hearing loss disability.  Her 
service separation examination in May 1977 showed abnormal 
hearing in the left ear at 500Hz and 6000Hz.  "The threshold 
for normal hearing is from 0 to 20 [decibels], and higher 
threshold levels indicate some degree of hearing loss."  5 
Vet. App. 155, 157 (1993) Hensley v. Brown, 5 Vet. App. 155, 
159 (1993).  Since the veteran now demonstrates disabling 
hearing loss of the left ear, the Board finds that she must 
be afforded an examination to determine whether the hearing 
loss shown at separation is related to her current findings.

Accordingly, the case is REMANDED for the following action:

Schedule the veteran for an examination to 
evaluate her left ear hearing loss.  The 
examiner is asked to review the claims 
file and provide an opinion as to whether 
it is at least as likely as not (i.e., a 
50-50 probability) that there is any 
relation whatsoever between the left ear 
hearing loss disability and decreased 
auditory acuity noted at separation.  A 
rationale should be provided for all 
opinions offered.  The veteran's hearing 
acuity at separation in May 1977 is noted 
to have been 30 decibels at 500Hz and 25 
decibels at 6000Hz.  The examiner is also 
asked to note the veteran's recent 
diagnosis of Meniere's disease and discuss 
its relationship to her left ear hearing 
loss.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


